DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 39-46 in the reply filed on July 11, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 47-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 11, 2022.
Status of Claims
Claims 39-58 are pending. Claims 47-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b). Claims 39-46 are under examination.
Priority
This application is claiming the benefit of prior-filed application No. 15/525,024 under 35 U.S.C. 120, 121, 365(c), or 386(c) and the benefit of prior-filed application No. 62/123,123, under 35 U.S.C. 119(e).
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
The effective filing date of the pending claims under examination is November 7, 2014.

Double Patenting
The information disclosure statement (IDS) submitted January 13, 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,014,970 B2. 
Regarding claims 39 and 40, U.S. Patent No. 11,014,970 B2 discloses a conotoxin peptide of Formula (I) 
    PNG
    media_image1.png
    225
    619
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof wherein the triazole bridge is 
    PNG
    media_image2.png
    186
    292
    media_image2.png
    Greyscale
and wherein each X represents 
    PNG
    media_image3.png
    207
    256
    media_image3.png
    Greyscale
and where the C-terminus is a carboxylic acid or an amide group  or a variant thereof with at least 90% sequence identity that comprises said triazole bridge, said disulfide bridge and each said X represented by
    PNG
    media_image3.png
    207
    256
    media_image3.png
    Greyscale
, or a pharmaceutically acceptable salt of said conotoxin peptide or variants. See claims 1-16. 
With regard to the variant of the claimed conotoxin peptide, a variant with at least 90% sequence identity of the conotoxin peptide provides for one amino acid substitution. U.S. Patent No. 11,014,970 B2 teach variants encompass amino acid substitutions that can be conservative or non-conservation. See col. 16, lines 8-40. Conservative substitutions are well delineated in the disclosure of U.S. Patent No. 11,014,970 B2 and one of ordinary skill in the art is able to at once envisage the specific conserved substitution within the term variant.
Regarding claims 41 and 42, U.S. Patent No. 11,014,970 B2 discloses a PEGylated conotoxin peptide comprising a conotoxin peptide of Formula (I) 
    PNG
    media_image1.png
    225
    619
    media_image1.png
    Greyscale
 covalently attached to one or more polyethylene glycol (PEG) polymers wherein the triazole bridge is 
    PNG
    media_image2.png
    186
    292
    media_image2.png
    Greyscale
, each X represents 
    PNG
    media_image3.png
    207
    256
    media_image3.png
    Greyscale
and the C-terminus is a carboxylic acid or an amide group or a variant thereof with at least 90% sequence identity that comprises said triazole bridge, said disulfide bridge and each said X represented by 
    PNG
    media_image3.png
    207
    256
    media_image3.png
    Greyscale
, or a pharmaceutically acceptable salt of said PEGylated conotoxin peptide or variant thereof. See claims 3, 4, 7, 8, 15 and 16. A variant with at least 90% sequence identity of the conotoxin peptide provides for one amino acid substitution. U.S. Patent No. 11,014,970 B2 teach variants encompass amino acid substitutions that can be conservative or non-conservation. See col. 16, lines 8-40. Conservative substitutions are well delineated in the disclosure of U.S. Patent No. 11,014,970 B2 and one of ordinary skill in the art is able to at once envisage the specific conserved substitution within the term variant.
Regarding claims 43 and 44, U.S. Patent No. 11,014,970 B2 discloses a pharmaceutical composition comprising the conotoxin peptide or variant of the conotoxin peptide or a pharmaceutically acceptable salt of the conotoxin peptide and a pharmaceutically acceptable carrier. See claims 5 and 6.
Regarding claims 45 and 46, U.S. Patent No. 11,014,970 B2 discloses a pharmaceutical composition comprising the PEGylated conotoxin peptide or PEGylated variant thereof or pharmaceutically acceptable salt of the PEGylated conotoxin peptide and a pharmaceutically acceptable carrier. See claims 5 and 6.
Although the claims at issue are not identical, they are not patentably distinct from each other.
Summary
Claims 39-46 are rejected on the ground of nonstatutory double patenting. Claims 39-46 are free of the prior art.
Conclusion
No claim is allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658